DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention II, claims 14-16 in the reply filed on 02/22/2021 is acknowledged.

Claims 1-13 and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/22/2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 14 and 16 is/are rejected under 35 U.S.C. 102(a)(1)) as being anticipated by Ma et a (CN 103227194 A), an English computer translation (CT) is provided.
Ma et al teaches a stack structure comprising a single crystalline h-BN template 2 and a single crystalline heterogeneous structure layer 1 (graphene) (CT [0009]-[0020], [0024]-[0041]). Ma et al also teaches forming two-dimensional layers of graphene having a thickness of 0.335 to 4 nm, and two-dimensional layers of h-BN having a thickness of 0.6-50 nm using a CVD method (CT [0004]-[0005], [0020], [0031]).
Ma et al does not explicitly teach the layers are stacked with a van der Waals force. However, this force is inherent because Ma et al teaches forming a stack structure of the same materials, two dimensional graphene and h-BN, as taught by applicant; therefore the force is inherent because the two layers of material. The existence of van der Waal forces between graphene and h-BN is also further evidenced by Berry et al (US 2019/0097000) in paragraph [0017].
Referring to claim 16, Ma et al teaches graphene (CT [0009], [0011], [0017], [0020]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma et a (CN 103227194 A), an English computer translation (CT) is provided, as applied to claims 14 and 16 above, and further in view of Snure et al (US 10,941,505).
Ma et al teaches all of the limitations of claim 15, as discussed above, except Ma et al does not explicitly teach the layers are stacked in an AA’ stacking.
In a method of making two dimensional materials, Snure et al teaches the most stable stacking in hBN is AA’ (col 11, ln 1-67).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Ma et al by stacking layers in AA’, as taught by Snure et al, because AA’ is the most stable stacking structure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Berry et al (US 2019/0097000) teaches van der Waal bound heterostructures of graphene/h-BN fabricated through all CVD growth processes ([0017]).
Babenko et al (US 2017/0114450) teaches two dimensional nanomaterials of graphene and boron nitride are stacked, and where more than one monolayer is present, the monolayers may be weakly bonded by van der Waals interactions ([0015]-[0017]).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SONG whose telephone number is (571)272-1468.  The examiner can normally be reached on Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MATTHEW J. SONG
Examiner
Art Unit 1714



/MATTHEW J SONG/Primary Examiner, Art Unit 1714